United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2693
                        ___________________________

                   Roque De La Fuente, also known as Rocky

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

          Iowa Democratic Party; Paul Pate, agent of Secretary of State

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                          Submitted: February 21, 2017
                            Filed: February 27, 2017
                                 [Unpublished]
                                 ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      Roque De La Fuente appeals after the district court1 dismissed his pro se 42
U.S.C. § 1983 complaint against the Iowa Democratic Party and the Iowa Secretary

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
of State, asserting claims related to his efforts to participate in the 2016 Iowa
Democratic presidential caucuses. After carefully reviewing the record, and the
parties’ arguments on appeal, we conclude that De La Fuente’s complaint was moot
to the extent he sought injunctive relief, and that it was appropriate to dismiss the
complaint for failure to state a claim. See Levy v. Ohl, 477 F.3d 988, 991 (8th Cir.
2007) (grant of motion to dismiss for failure to state claim is reviewed de novo); Doe
v. Gooden, 214 F.3d 952, 955 (8th Cir. 2000) (§ 1983 claims cannot be predicated on
violations of state law); see also Gallagher v. Magner, 636 F.3d 380, 383 (8th Cir.
2010) (discussing standard for claims under Title VI of the Civil Rights Act of 1964).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-